Citation Nr: 9916227	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  97-10 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether a July 1990 rating decision, which reduced the 
evaluation for encephalopathy from 100 percent disabling to 
10 percent disabling, involved clear and unmistakable error 
(C&UE).  

2.  Entitlement to an effective date earlier than January 6, 
1997, for an award of a 100 percent rating for 
encephalopathy. 


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
September 1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The appeal was docketed at the Board in 1997.   


FINDINGS OF FACT

1.  No allegation of error, relative to a July 1990 rating 
decision which reduced the evaluation for encephalopathy from 
100 percent disabling to 10 percent disabling, comprises a 
legally cognizable claim of C&UE.  

2.  Subsequent to the July 1990 rating decision, a 100 
percent rating was awarded for encephalopathy pursuant to 
judicial precedent rendered in 1993, in response to a 
reopened claim received on January 6, 1997.


CONCLUSIONS OF LAW

1.  A July 1990 rating decision which reduced the evaluation 
for encephalopathy from 100 percent disabling to 10 percent 
disabling did not involve C&UE.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.105(a) (1998); Sabonis v. Brown, 6 Vet. 
App. 426 (1994). 

2.  The requirements for an effective date earlier than 
January 6, 1997, for an award of a 100 percent rating for 
encephalopathy, have not been met.  38 U.S.C.A. § 5110 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.400 (1998); Sabonis, supra.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  C&UE

The record reflects that, in a rating decision entered in 
October 1945, the veteran was awarded service connection for 
traumatic encephalopathy, rated as 100 percent disabling from 
September 14, 1945.  The veteran, who was then receiving 
military retirement pay, did not respond to either of two 
correspondences mailed him by VA subsequently in 1945 (the 
latest being in correspondence mailed him in November 1945) 
that he could not concurrently receive military retirement 
pay and VA disability and that the former would be continued 
unless he elected to receive the latter.

In response to an increased rating claim received from the 
veteran on February 16, 1990, and following the veteran's 
examination by VA in May 1990, the RO, in a rating decision 
entered in July 1990 (the narrative of which noted that the 
evidence was insufficient to evaluate the veteran's 
encephalopathy from October 13, 1946, to February 15, 1990), 
reduced the rating for the veteran's encephalopathy from 100 
percent disabling (from September 14, 1945) to 10 percent 
disabling (from February 16, 1990).  While notification of 
the July 1990 rating reduction, with advisement of pertinent 
appellate rights, was mailed to the veteran the same month, a 
Notice of Disagreement was not received within the following 
year, and thus the July 1990 determination became final.  
38 U.S.C.A. § 7105 (West 1991).  A final rating decision is 
accepted as correct in the absence of C&UE.  See 38 C.F.R. 
§ 3.105(a).  However, the veteran has asserted that the July 
1990 rating decision involved C&UE, and this is a matter for 
appellate determination.  

Specifically, the veteran asserts that his 100 percent rating 
for encephalopathy, which was reduced to 10 percent disabling 
in the July 1990 rating decision, had been in effect for more 
than twenty years and that, in accordance with the provisions 
of 38 U.S.C.A. § 110 and 38 C.F.R. § 3.951, a rating in 
effect for such duration was protected from reduction.  In 
support of such assertion, he directs attention to a "COVA" 
decision dated in "1993", the holding of which is to the 
effect that the fact that a veteran was receiving military 
retirement pay for any applicable twenty-year duration in 
lieu of VA disability compensation did not divest his 
adjudicated disability rating of protected status.  Given 
such decision, then, he contends that the above-cited 
evaluation reduction effectuated in the July 1990 rating 
decision must be deemed to have constituted C&UE.  

In considering the issue of whether the July 1990 rating 
decision, in reducing the evaluation for the veteran's 
encephalopathy from 100 percent disabling to 10 percent 
disabling, involved CU&E, the Board has taken great pains to 
set forth the veteran's related contentions with 
particularity and attention to detail.  To be sure, the 
United States Court of Appeals for Veterans Claims (often 
referred to as 'COVA', hereafter "Court") did in fact, as 
the veteran notes, issue a decision in 1993 which bears on 
this aspect of the veterans appeal.  In this regard, in 
Salgado v. Brown, 4 Vet. App. 316, 318-319 (1993), the Court 
indicated that the protection against reduction in a rating 
afforded by 38 C.F.R. § 3.951 (which regulation precludes, in 
pertinent part, reduction of a compensation rating which had 
been continuously in effect for at least twenty years) 
applied whether or not a veteran had elected to receive VA 
compensation in lieu of military retirement pay.  However, 
the Board would emphasize that the Salgado decision does not 
provide authority to render the above-cited July 1990 rating 
decision as having involved C&UE in light of the following 
reasoning: The rating decision at issue was entered in 1990, 
three years before the foregoing interpretation given 
38 C.F.R. § 3.951 in Salgado was rendered.  As was noted in 
Salgado, supra, at 318, a VA General Counsel opinion which 
had been originally promulgated in 1978 (and which was in 
effect in 1990) interpreted the pertinent protection 
provision of 38 C.F.R. § 3.951 as inhering to the benefit 
only of a veteran who had been in actual receipt of VA 
compensation for the requisite continuous twenty-year period.  
Significantly, the Court has recently held that a new 
interpretation "of [a] law subsequent to [a rating] decision 
cannot be the basis of a valid [C&UE] claim."  Berger v. 
Brown, 10 Vet. App. 166, 170 (1997) (a new rule of law from a 
Court decision rendered "in 1993 could not possibly be the 
basis of an adjudication error" in rating decision entered 
in 1969).  Pursuant to the holding in Berger, supra, then, 
the interpretation accorded 38 C.F.R. § 3.951 in Salgado, 
supra, cannot be a basis to deem the above-cited July 1990 
rating decision to have involved C&UE.  In light of the 
reasoning advanced above relative to the lone allegation of 
error bearing on the July 1990 rating decision, and since the 
law rather than the evidence is dispositive of the resolution 
of this issue on appeal, the claim of whether such rating 
decision involved C&UE is without legal merit and is, 
accordingly, denied.  See Sabonis, supra. 

II.  Earlier Effective Date

Under the law, in the context of this issue on appeal, the 
effective date of an award of compensation based on a 
reopened claim will be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  

The record reflects that, in response to the veteran's 
reopened claim for an increased rating, received at the RO on 
January 6, 1997, he was awarded, in a rating decision entered 
in February 1997 which cited a 1993 "COVA" decision as the 
authority warranting the grant, a 100 percent rating for his 
traumatic encephalopathy.  Such award was initially made 
effective, pursuant to the provisions of 38 C.F.R. § 3.114, 
from January 6, 1996.  Thereafter, a Statement of the Case 
mailed to the veteran in March 1997 reflects that, in light 
of the interpretation accorded 38 C.F.R. § 3.114 in O.G.C. 
Prec. 10-94 (April 25, 1994), the February 1997 rating 
decision was erroneous and that the proper effective date for 
the veteran's 100 percent rating for encephalopathy, rather 
than being January 6, 1996, was January 6, 1997, the date of 
receipt of the veteran's reopened claim.

Regarding his claim of entitlement to an effective date 
earlier than January 6, 1997, for an award of a 100 percent 
rating for encephalopathy, the veteran asserts that the 1993 
'COVA' Court decision was of "liberalizing" effect, thus 
authorizing, in accordance with 38 C.F.R. § 3.114, an 
effective date for his 100 percent rating for encephalopathy 
of January 6, 1996, such date being one year prior to the 
date of receipt of his reopened claim.  While the Board is 
sensitive to the veteran's view in the foregoing regard, it 
must respectfully point out that, in light of the rationale 
set forth hereinbelow, the assertion he advances provides no 
basis for the assignment of an effective date for his 100 
percent rating for encephalopathy prior to January 6, 1997.  
To be sure, the provisions of 38 C.F.R. § 3.114 do in fact 
authorize an effective date one year preceding the date of a 
claimant's reopened claim if the related benefit granted is 
so awarded on the basis of a "liberalizing law, or....issue".  
This aspect of the veteran's appeal, therefore, turns on 
whether the 1993 Court decision (i.e., presumably Salgado, 
supra) on which the veteran's award of a 100 percent rating 
for encephalopathy was based in fact constitutes a 
'liberalizing law, or....issue' within the meaning of 38 C.F.R. 
§ 3.114.  In this regard, however, it was indicated, 
pertinently, in O.G.C. Prec. 10-94, supra, that a "judicial 
precedent", such as a decision by the Court, is beyond the 
purview of 38 U.S.C.A. § 5110(g) (which bears on the 
operative effective date pertaining to compensation awards 
predicated on any VA "Act or administrative issue") and 
that, in contrast, the effective date of an award made 
pursuant to a 'judicial precedent' is governed by the 
provisions (set forth above) of 38 U.S.C.A. § 5110(a).  
Pursuant to the foregoing, then, the pertinent criteria of 
38 C.F.R. § 3.114 are not applicable in determining the 
proper effective date for the veteran's recent award of a 100 
percent rating for his encephalopathy.  Rather, such 
determination is governed by the legislation set forth above 
(i.e., 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400) and 
January 6, 1997, the same being the date of receipt of the 
veteran's reopened claim, is, in accordance with such 
legislation, the proper effective date for the recent award 
of a 100 percent rating for the veteran's encephalopathy.  In 
light of the foregoing reasoning, then, and since the law 
rather than the evidence is dispositive of the resolution of 
this issue on appeal, the claim of entitlement to an 
effective date earlier than January 6, 1997, for an award of 
a 100 percent rating for encephalopathy is without legal 
merit and is, accordingly, denied.  See Sabonis, supra. 

ORDER

A July 1990 rating decision, which reduced the evaluation for 
encephalopathy from 100 percent disabling to 10 percent 
disabling, did not involve clear and unmistakable error.

An effective date earlier than January 6, 1997, for an award 
of a 100 percent rating for encephalopathy is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals






 


